The motion for rehearing must be overruled. Our former decision, that the administrator was entitled to the possession of the goods for the purposes of administration, must stand.
Appellant made an effort to show that Thomas was not the owner of the goods, but we decided that appellants were wrongdoers and could not take the goods from one rightfully in possession, as was Thomas during his life, and hence the administrator's duty was to take the goods to be administered in due course of law.
The motion in the court below for a new trial on the ground that the books of the store kept by Thomas would show that they were kept in the name of N.E. Lewis and J.L. Goree, was properly overruled. *Page 44 
The books would only tend to show the fact stated, and would be cumulative evidence, assisting the letters of Thomas read in evidence on the trial, — strictly cumulative evidence, in the nature of admissions that the goods belonged to other parties; that is additional testimony of the same kind and to the same point. It has often been decided that newly discovered evidence, when merely cumulative, will not authorize the granting of a new trial. State v. Moore, 7 Tex. 258; Oil Company v. Thompson,76 Tex. 238; Railway v. Wood, 69 Tex. 682
[69 Tex. 682]; Connill v. Railway, 85 Tex. 102
[85 Tex. 102]; Walker v. Brown, 66 Tex. 558. As to what is cumulative evidence, see Railway v. Forsyth,49 Tex. 180.
The motion for rehearing is overruled.
Overruled.